An appeal from the order of the surrogate of Sullivan county *646denying the proponent of the last will of Isaac Meltzer a new trial on the ground of newly-discovered evidence. An examination of all the papers in the case fails to indicate , that any change in result would occur in case a new trial was granted. The refusal to probate the alleged will, dated January 11, 1930, has been approved by this court and by the Court of Appeals. The evidence that the testator fingerprinted the original will was not contradicted before the jury on the trial who found against the proponent and that the fingerprint compared to the fingerprints of the testator in the police department would not in view of the other evidence in the case change the result. Order unanimously affirmed, without costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.